Citation Nr: 1532140	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected major depression, rated as 30 percent disabling prior to May 23, 2011 and as 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, continued a 30 percent evaluation for service-connected major depression. 

In August 2010, the Veteran testified at a videoconference hearing before the undersigned. A transcript of this hearing is of record.

The Veteran's service-connected major depression has been rated at a 30 percent disability rating effective March 2005.  In May 2008, the Veteran filed his present claim for an increased rating.  During the pendency of the appeal a March 2012 rating decision granted an increased rating of 50 percent effective May 23, 2011, based on the findings of a VA Compensation and Pension examination of that same date.  

In August 2012 the Board rendered a decision on the Veteran's claim which granted an increased disability rating of 50 percent for the Veteran's service connection depression effective back to the date of claim in May 2008.  

In December the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 decision and remanded the case.  The effect of the Court's decision was to "set aside" the August 2012 Board decision.  Accordingly, since that Board decision was set aside, the grant of a 50 percent disability rating for the period of time prior to May 23, 2011 was set aside.  As a legal matter, the Veteran's service-connected depression is therefore rated at a 30 percent disability rating prior to May 23, 2011 and the Board has characterized the issue above to reflect that.  

Pursuant to the Court's remand, the Board remanded the case in May 2014 for additional examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  Throughout the entire claims period, the Veteran's major depression has manifested moderate symptoms that most nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's major depression has never been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for major depression are met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in a letter dated May 2008 which was prior to the initial RO rating decision denying the benefits sought in August 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; private medical records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was most recently afforded a VA examination in July 2014, which is adequate.  The May 2014 Board remand requested that the examiner provided Global Assessment of Functioning (GAF) scale score in the examination report.  This was not provided as current mental health evaluations no longer use this assessment of functioning.  Compare, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5).  See also, 38 C.F.R. § 4.125 (2014) as amended at 79 Fed. Reg. 45099, Aug. 4, 2014.  Nevertheless, this is harmless error as there was substantial compliance with the remand order. The examination report provided an assessment of the Veteran's level of occupational and social impairment which addresses the specific rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9434 General Rating Formula for Mental Disorders.  

Similarly, the Board considers it unnecessary to schedule the Veteran for another hearing in support of his claim for an increased rating as he has already had the opportunity to testify before the undersigned.  The Board acknowledges that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  It has been asserted by some that the undersigned failed to suggest, or remand to obtain, records from the U.S. Postal Service.  This is unnecessary.  The December 2013 Court decision, which is the law of the present case, specifically noted that the Veteran had not presented evidence of duty restrictions, special treatment, or other accommodations that would reflect that he was treated differently than any other Postal Service employee.  His lay statements were that he has been employed fulltime with the U.S. Postal Service since approximately 1996 and has never been disciplined or reprimanded for poor performance.  At the most recent, July 2014, Compensation and Pension examination he made the same assertions that he was employed full time since 1996 without any impairment in his occupational functioning or any noted disciplinary action.  He reported missing work 1-2 days monthly for various reasons, and denied tardiness or leaving work early for any health reasons.  The assertion that VA had failed in its duty to assist by not obtaining any Postal Service employment records related to the Veteran is baseless, as by the Veteran's own reports show that these records do not exist as he has been fully employed at the same job for almost two decades without any disciplinary or health concerns. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection for major depression was granted in an April 2005 rating decision with an initial 30 percent evaluation assigned effective March 3, 2005.  The August 2008 rating decision on appeal continued the 30 percent disability.  In a March 2012 rating decision, an increased 50 percent evaluation was assigned effective May 23, 2011. The Veteran contends that an increased evaluation is warranted for his major depression as he experiences symptoms including panic attacks several times a week and memory loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A December 2006 VA Compensation and Pension examination of the Veteran indicated a diagnosed major depression associated with the Veteran's service-connected tinnitus.  A Global Assessment of Functioning (GAF) scale score of 60 was assigned and the examiner indicated the Veteran was able to establish and maintain effective work school and social relationships.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

VA medical records reveal that over the next year and a half the Veteran sought treatment for his major depression and complained of increasing psychiatric symptoms.  For example in August 2007 he reported intermittent anxiety, anger, and irritability, occasional auditory hallucinations, and depressive feelings when watching the news.  In April and May 2008 he reported increased irritability, exacerbated depression, a growing inability to cope with challenges and
auditory and visual hallucinations.  

In May 2008 the Veteran filed his claim for an increased disability rating for his service-connected major depression.  In June 2008 a VA examination of the Veteran was conducted.  He reported that his depression had worsened over the last four years.  He complained of irritability, anger, anxiety, and insomnia, all occurring once or twice per month and lasting several days.  He also reported that hearing people whistling triggered panic attacks.  He described his relationship with his parents, siblings, wife, and children as good.  He also reported being fully employed by the Postal Service as a mail handler and that his relationship with his supervisor, and coworkers was also good.  On mental status examination the Veteran's thought processes and behavior were appropriate and his orientation, communication, speech, and concentration were within normal limits.  Judgment was not impaired; abstract thinking and memory were also normal.  There was no evidence of delusions, hallucinations obsessional rituals, suicidal ideation, or homicidal ideation.  However, appearance and hygiene were not appropriate and showed signs of neglect, poor hygiene and a disheveled appearance.  Affect and mood were abnormal with depressed mood being present.  The Veteran reported having weekly panic attacks lasting 30 minutes each which caused him to feel out of control with the need to flee.  The diagnosis was major depression and GAF score of 60 was assigned.  The examiner stated that the Veteran was able to establish and maintain effective work/school and social relationships and that the best description of the claimant s current psychiatric impairment was that psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior self-care and normal conversation.  

At the August 2010 hearing before the undersigned, the Veteran described the symptoms of his major depression as including trouble thinking, forgetfulness, anxiety, anger, panic attacks, lack of motivation, sleep disturbance, poor hygiene, and suicidal thoughts.  He testified that he mostly worked alone at the Post Office and has trouble concentrating and remembering work tasks.  However he also stated that he had never been singled out or disciplined at work, even though he once yelled at a supervisor.  He further testified that his major depression did not interfere with any personal relationships.  The Veteran reports difficulty with thinking, forgetfulness, anxiety, memory, panic attacks which he claims affect his work.  However, such symptoms have not been verified on objected mental status examination.  Moreover, despite his assertions of difficulty at work stemming from his service-connected depression, the Veteran has never submitted any employment related records to document these assertions.  Rather, the evidence continues to show that the Veteran maintains long-term, full-time, employment as a mail carrier.  

In May 2011 another VA examination of the Veteran was conducted.  Again he appeared disheveled, restless, fatigued, and anxious.  His behavior and affect were appropriate; his speech was spontaneous clear and coherent; and his
thought processes and content were generally unremarkable.  The Veteran complained of sleep impairment, daily panic attacks, suicidal and homicidal ideation with no specific plan, and angry outbursts where he would hit something at work.  He also reported memory loss and problems with attention and concentration.  On mental status examination attention and concentration were intact, but there was some mild impairment of recent memory; remote and immediate memory were normal.  Again, the Veteran's full time employment of over a decade was verified; he reported that he had lost two weeks of work in the prior year to symptoms of depression.  The diagnosis was major depressive disorder with symptoms of panic disorder secondary to tinnitus.  A GAF score of 56 was assigned.  The examiner concluded, without explanation, that the mental disorders did not cause deficiencies in the areas of judgment, thinking, family relations, work, mood, or school and further indicated that the Veteran suffered from reduced reliability and productivity as a result of his psychiatric symptoms including increased absenteeism due to depression daily panic attacks chronic insomnia, short tern memory impairment, motivation and mood disturbances, social withdrawal and avoidance at work with increased anger and irritability and occasional suicidal and homicidal ideation.  The Court held the findings of this examination to be inadequate, vacated the Board's decision and remanded the appeal for another examination to be conducted.  

While inadequate, the 2011 VA examination report still provides medical evidence related to the Veteran's reported psychiatric symptoms that should be considered.  Moreover, the reason for the Court finding the 2011 VA examination to be inadequate was because the examiner's conclusion as to the Veteran's level of occupational and social functioning is inadequately supported and was contradicted by statements and findings in the examination report.  Basically, the Court was of the opinion that the examiner's assessment of the Veteran's occupational and social functioning did not match the symptoms reported and noted in the examination report.  These findings are more understandable in light of the findings of the subsequent 2014 Compensation and Pension examination which noted that the psychiatric symptoms reported by the Veteran were more severe and inconsistent with his actual behavior, when he did not realize he was being observed by the examiner.  

In July 2014, the most recent VA mental disorders Compensation and Pension examination of the Veteran was conducted.  On interview the Veteran reported being married since 1989 and living with his wife and two teenage sons.  He stated that he awakens 5:30 AM for work and 5:30-9:00 AM on non-work days, and retires between 9 PM and midnight.  He shaves once every 1-2 weeks because he dislikes shaving.  He reported that after work, "I chill out," and on non-work days, "I do a whole lot of nothing, I don't know, get on the computer, I don't know." He reported occasionally cooking, otherwise completes no chores, and reported getting along "good" with family.  He further indicated that he talks with a friend monthly and enjoys fishing and hunting.  With respect to occupational functioning, he reported that he continues to work for the Post Office, for whom he has worked since 1996.  He worked a full 40 hour week.  He is responsible for keeping machinery clean, and acknowledged having a light work load. He denied problems with task completion.  He reported missing work 1-2 days monthly "for various reasons," and denied tardiness or leaving work early for any health reasons.

On mental status examination the Veteran presented casual appearance with unshaven face.  Posture was slumped and he was passive and guarded during
evaluation.  He presented as an often vague historian with evidence of exaggeration.  However, the examiner directly observed the Veteran to be in pleasant mood with erect posture and joking with administrative staff upon check-in for appointment, he then changed demeanor to one of downcast and irritable during the actual examination.  Further, he did not give his best effort on formal mental status testing concerning memory, abstract thinking, judgment, and reasoning.  Eye contact was appropriate.  Answers to many questions were vague and short.  Thought content was mood congruent. Organization of thought was logical.  There was no evidence of preoccupation, hallucinations, or delusions. The Veteran was oriented in all spheres and presented with intact attention, fair concentration.  The Veteran endorsed symptoms of anxiety attacks involving chest pain being triggered by hearing whistling.  He also reported vague symptoms of hallucinations.  

The diagnosis was recurrent major depressive disorder and the examiner's evaluation of the Veteran's occupational and social impairment was that "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner further stated that the Veteran maintains that he has intermittent depressed mood and anxiety, diminished interest or pleasure in activities, insomnia, decreased energy, and concentration difficulty.  However in the interview, he often presented as a vague historian with evidence of exaggeration.  The direct observation of the Veteran changing his mood from pleasant and joking when he thought he was unobserved on check-in, to being downcast and irritable during the examination, along with a lack of best effort on formal mental status testing concerning memory and abstract thinking, judgment, and reasoning called in to question the severity of the symptoms reported.  

The Veteran's depression is rated under Diagnostic Code 9434 pertaining to major depression in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the general rating formula:  a noncompensable (0%) rating is warranted for where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication while a 10 percent rating contemplates a mental disorder with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

With respect to the schedular criteria, prior to the July 2014 VA examination, the Veteran has manifested symptoms that are contemplated by evaluations ranging from 30 percent to 70 percent.  With respect to the 30 percent criteria, his service-connected major depression is productive of symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  However, upon VA psychiatric examinations conducted in June 2008 and May 2011, the Veteran complained of panic attacks occurring more than once a week.  He also testified in August 2010 that he experienced forgetfulness and problems concentrating.  These symptoms are contemplated by a 50 percent rating.  The Veteran has also complained of some symptoms associated with a 70 percent rating.  He testified in August 2010 that he experienced continuous depression stressors due to his tinnitus and both VA examiners have noted the presence of some neglect of personal hygiene.  The May 2011 VA examiner also noted that the Veteran reported some occasional suicidal and homicidal ideation without any intent or specific plan.  Furthermore, treatment records from the Tulsa VA Medical Center (VAMC) show complaints of occasional auditory and visual hallucinations beginning in August 2007.  However more recent VA mental health treatment records, such as an August 2008 note, reveal that the Veteran was overall stable with symptoms of irritability related to the activities of co-workers.  The 2014 Compensation and Pension examination called in to question the severity of the symptoms reported by the Veteran.  

Although the Veteran has manifested symptoms that are associated with disability evaluations ranging from 30 to 70 percent, after review of all the evidence of record the Board finds that a 50 percent rating is warranted throughout the claims period. The Veteran's major depression is productive of symptoms that are of moderate severity and most nearly approximate moderate social and occupational impairment. In this regard, the June 2008 VA examiner specifically found that the Veteran's major depression had a moderate impact on his activities of daily living. The Veteran's GAF scores throughout the claims period have ranged from 56 to 60, consistent with moderate symptoms and impairment. 

The Veteran's social and occupational impairment is also indicative of no more than a 50 percent rating.  Throughout the claims period, the Veteran has stated that he has a good relationship with his family and he testified in August 2010 that his wife was aware of his depression and worked hard to keep him motivated.  The Veteran also testified that his depression had not interfered with his personal relationships with others and treatment records from the Tulsa VAMC dated April 2007 and February 2009 document that the Veteran's home and social life were stable.  The Veteran has also manifested some occupational impairment, but he testified that he has never been reprimanded for poor behavior and he does not miss work on a regular basis due to depression. During a July 2008 mental health appointment at the VAMC, the Veteran reported having occasional angry outbursts at work and trouble getting along with his coworkers, but it is clear that the Veteran does not experience more than moderate occupational impairment. The May 2011 VA examiner also concluded that the Veteran's depression manifested reduced reliability and productivity; the specific criteria associated with occupational impairment and a 50 percent rating.  The most recent, July 2014 VA examination calls in to serious question the symptoms that the Veteran has reported on his Compensation and Pension examinations.  Nevertheless, the 2008 Compensation and Pension examination documented reported panic attacks of more than once a week which warrants the assignment of a 50 percent disability rating effective May 23, 2008, the date of claim for an increased rating.  

The Board has also considered whether the Veteran's major depression warrants a rating in excess of 50 percent.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  While the Veteran has manifested an anxious and depressed mood at various times during the claims period, the evidence clearly establishes that he does not experience deficiencies in family relations.  The VA examinations and VA treatment records also show that his judgment and thinking have been consistently normal.  Moreover, the most recent VA examination conducted in 2014 confirms that the Veteran has maintained full time long term employment with the Post Office, without any difficulty.  

Thus, the Veteran's major depression warrants a 50 percent evaluation, but not higher, throughout the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's major depression is manifested by at most, moderate symptoms and moderate social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Court pointed out in the memorandum decision, and as supported by the evidence of record, the issue of TDIU is not raised.  The evidence clearly establishes that the Veteran maintains full time employment unimpaired by his service-connected depression.  


ORDER

Entitlement to a rating of 50 percent, but not higher, is warranted for the Veteran's major depression throughout the entire appeal period, and to this extent, the claim is granted.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


